Mr. Justice McGoorty delivered the opinion of the court. 2. Sales, § 142*—when purchaser is bound by inspection made. In an action to recover the contract price for two carloads of pota-' toes, where the question of acceptance was in controversy, and it appeared that the potatoes, which were in open sacks, had been in part examined by the defendants, held that the question was not whether there actually was a thorough inspection, but whether there was a reasonable opportunity for such inspection before acceptance, and as the defendant had such opportunity and did in part inspect, the judgment in favor of plaintiff would be affirmed.